Exhibit 10.7

NICHOLAS FINANCIAL, INC.

Automobile Dealer Retail Agreement

Non-Recourse Dealer Retail Agreement

The undersigned Dealer proposes to sell to the undersigned Nicholas Financial,
Inc. (NFI), from time to time, Promissory Notes, Security Agreements, Retail
Installment contracts, Conditional Sales Contracts, or other instruments
hereinafter referred to as “Contracts”, evidencing installment payment
obligations owing Dealer arising from the time sale of motor vehicle(s) and
secured by such Contracts. It is understood that NFI shall have the sole
discretion to determine which Contracts it will purchase from Dealer.

 

  1. Dealer represents and warrants that Contracts submitted to NFI for purchase
shall represent valid, bona fide sales for the respective amount therein set
forth in such Contracts and that such Contracts represent sales of motor
vehicles owned by the Dealer and are free and clear of all liens and
encumbrances.

 

  2. Upon purchase by NFI of any contracts hereunder from dealer, dealer shall
endorse and assign to NFI the obligations and all pertinent security, security
instruments, along with such provisional endorsements as may be stipulated for
such contracts purchased by NFI.

 

  3. This Agreement, and sums payable hereunder, may not be assigned by Dealer
without written consent of NFI.

 

  4. Dealer acknowledges that NFI charges an acquisition fee and a $75.00 loan
processing charge on all contracts purchased and funded by NFI. The acquisition
fee and loan processing charge are taken from Dealer Proceeds and are
Non-Refundable. The amount is disclosed on each transaction and is set by
Nicholas Financial, Inc.

 

  5. Perfection of Security Interest: For each Contract purchased by NFI, Dealer
shall, within 20 days of the date of the Contract or within a lesser time period
if required by applicable law, file and record all documents necessary to
properly perfect the valid and enforceable first priority security interest of
NFI in the Vehicle and shall send NFI all security interest filing receipts. A
Contract shall be subject to Repurchase for the life of the Contract if NFI
suffers a loss due to the Dealership’s failure to (1) file and record, within 20
days of the date of the Contract or within a lesser time period if required by
applicable law, all documents required to properly perfect the valid and
enforceable first priority security interest of NFI in the Vehicle; (2) send NFI
the filing receipts reflecting said perfection.

 

  6. Indemnity: As a separate and cumulative obligation, Dealer shall defend and
hold NFI harmless from any and all claims, defenses, offsets, damages, suits,
administrative or other proceedings, cost (including reasonable attorney’s
fees), expenses, losses, and liabilities. (Collectively Claims) arising out of
connected with or relating to the Contract or the goods or services sold there
under. Timing of indemnification is within 7 days of demand by NFI.

 

  7. Add-on Products and Services:

 

  a. Defined. “Add-on Products and Services,” or “APS,” shall mean service
contracts, mechanical breakdown contracts, GAP contracts, credit life and credit
accident and health insurance. In addition, the term shall include other
products and services acceptable to and approved in writing by NFI from time to
time.

 

  b. Cancellation of APS. If APS has been sold by the Dealer and financed in a
Contract purchased by NFI, Dealer agrees that such APS shall be cancelable upon
demand by Buyer. Upon such cancellation, Dealer shall immediately notify NFI
that the Buyer has canceled the APS. Upon cancellation, Buyer shall be entitled
to a refund of the unearned portion of the cash price of the APS as provided in
the APS Contract or as may otherwise be required by law, whichever is greater.
As between NFI and Dealer, Dealer agrees to pay to NFI, as appropriate, any
refund due to Buyer under the terms of an APS Contract. Dealer’s liability under
this Section shall be limited to the amount Dealer collected and retained or
otherwise received, directly or indirectly, in connection with the sale of the
APS.

 

  8. Privacy: Dealer shall not make any unauthorized disclosure of, or use any
personal information of individual consumers which it receives from NFI or on
NFI’s behalf other than to carry out the purposes for which such information is
received. NFI and Dealer shall comply in all respects with all applicable
requirements of Title V of the Gramm-Leach-Bliley Act of 1999 and its
implementing regulations.

 

  9. No Provisions hereof may be modified, changed or supplemented, unless both
parties agree to the amendment in writing.

 

Nicholas Financial, Inc.     Dealer:     By:         By:     Date:         Date:
   

 



--------------------------------------------------------------------------------

DEALER NAME

  

DEALER NAME

1ST AUTO CHOICE LLC    ANDY MOHR CHEVROLET, INC. 1ST CHOICE AUTO & TRUCK SALES
   ANDY MOHR FORD, INC. 1ST CHOICE AUTO LLC    ANDY MOHR NISSAN, INC. 1ST
FINANCIAL SERVICES    ANDY MOHR SPEEDWAY CHEVROLET 1ST PLACE AUTO SALES, INC   
ANDY MOHR TOYOTA 31 W AUTO BROKERS INC    ANN STREET CROSSLANDER 4042 MOTORS LLC
   ANTHONY PONTIAC GMC BUICK INC 44 AUTO MART    ANTHONY WAYNE AUTO SALES 45TH
STREET AUTO SALES INC    ANY CREDIT AUTO SALES LLC 4X4 AUTOS AND MORE    APL OF
ORLANDO 5 POINTS AUTO MASTERS    APOSTOLAKIS HONDA 5 STAR AUTO SALES    APPROVAL
AUTO CREDIT INC. 5 STARR AUTO    AR MOTORSPORTS INC 7 CITIES AUTOBROKERS LLC   
ARBOGAST BUICK PONTIAC GMC A.R.J.’S AUTO SALES, INC    ARCH ABRAHAM NISSAN LTD
A+ AUTO SALES, LLC    ARES FINANCIAL SERVICES LLC AACC AUTO CAR SALES, INC   
ARLINGTON TOYOTA INC. ABBY’S AUTOS, INC.    ARRIGO DODGE ABC AUTOTRADER LLC   
ART MORAN PONTIAC ABRAHAM BUICK, INC.    ASHEBORO FORD LINCOLN ACC USED CARS   
ASTRO LINCOLN MERCURY, INC. ACTION MOTORS, INC.    ATCHINSON FORD SALES ACURA OF
ORANGE PARK    ATHENS AUTO SALES ADAMS AUTO GROUP    ATLANTA BEST USED CARS LLC
ADAMSON FORD LLC    ATLANTA CAR CLUB INC ADRIAN DODGE CHRYSLER JEEP    ATLANTA
LUXURY MOTORS ADVANCE AUTO WHOLESALE, INC.    ATLANTA SPORTS & IMPORTS ADVANCED
AUTO BROKERS, INC.    ATLANTIC COAST AUTOS ADVANTAGE AUTO SALES    ATLANTIS RENT
A CAR AND ADVANTAGE FORD LINCOLN MERCURY    AUCTION DIRECT USA AFFORDABLE RENTAL
SALES    AURORA CHRYSLER PLYMOUTH AFFORDABLE USED CARS & TRUCKS    AUSTIN
MOTORS, INC AJ’S AUTO    AUTO AMERICA AL HENDRICKSON TOYOTA    AUTO BANK AL
PIEMONTE’S ARLINGTON HEIGHT    AUTO BRITE AUTO SALES AL SPITZER FORD, INC.   
AUTO CHOICE SELECT LLC ALAN BESCO CARS AND TRUCKS    AUTO CITY AT CLAYTON ALEX
KARRAS LINCOLN    AUTO CORRAL, INC. ALFA MOTORS    AUTO CREDIT CENTER INC ALL
CREDIT CAR SALES LLC    AUTO CREDIT OF KENTUCKY ALL STATE MOTORS INC    AUTO
DIRECT COLUMBUS OH ALLAN VIGIL FORD    AUTO EXCHANGE ALLEN TURNER AUTOMOTIVE   
AUTO EXPECTATIONS LLC ALLISONVILLE IMPORTS LLC    AUTO FINDERS OF VIRGINIA
ALLSTAR AUTO SALES    AUTO FINDERS, INC. ALLSTAR MOTORS, INC.    AUTO HOUSE OF
SALISBURY INC ALPHA MOTOR SALES, INC.    AUTO LINE, INC. ALTERNATIVES    AUTO
MARKET, INC. AMERICAN FINANCIAL SERVICES &    AUTO MART, INC. AMG AUTO SALES INC
   AUTO MASTERS ANCHOR AUTO    AUTO MAX ANDERSON AUTOMOTIVE GROUP INC    AUTO
PLAZA ANDY CHEVROLET COMPANY    AUTO PLAZA FORD ANDY MOHR BUICK PONTIAC GMC   
AUTO POINT USED CAR SALES



--------------------------------------------------------------------------------

DEALER NAME

  

DEALER NAME

AUTO PROFESSIONAL CAR SALES    BEACON MOTORS INC AUTO RITE, INC    BEAU TOWNSEND
FORD AUTO SHOWCASE OF LAUREL LLC    BEDFORD AUTO WHOLESALE AUTO SHOWROOM   
BEDFORD NISSAN INC AUTO SOURCE OF GEORGIA    BELLAMY AUTOMOTIVE GROUP, INC AUTO
SPECIALISTS    BELL’S AUTO SALES AUTO SPORT, INC.    BEN DAVIS CHEVROLET
OLDSMOBILE AUTO SPOT ORLANDO    BEN MYNATT CHEVY AUTO STAR COLLECTION LLC   
BEREA AUTO MALL AUTO WISE AUTO SALES    BERGER CHEVROLET AUTO WISE OF
SHELBYVILLE    BERT SMITH INTERNATIONAL AUTO WORLD    BESSEMER AL AUTOMOTIVE LLC
AUTODRIVE, LLC    BEST BUY AUTO SALES INC AUTOHOUSE, US    BEST CHEVROLET
AUTOLAND    BEST DEALS ON WHEELS AUTO AUTOMAX    BEST KIA AUTOMAX OF LOUISVILLE
II    BICKEL BROTHERS AUTO SALES INC AUTOMOTIVE CONNECTION    BIG BLUE AUTOS,
LLC AUTOPLEX IMPORT    BIG JOHNS CARZ AN TRUCKS AUTOQUICK, INC.    BIG O DODGE
OF GREENVILLE, INC AUTORAMA PREOWNED CARS    BIGELOW AUTO CENTER AUTOSHOW SALES
AND SERVICE    BILL BLACK CHEVROLET, AUTOVESTORS    BILL BRANCH CHEVROLET
AUTOVILLE, USA    BILL BRYAN SUBARU AUTOWAY FORD OF BRADENTON    BILL BUCK
CHEVROLET, INC AUTOWAY FORD OF ST PETE    BILL COLE NISSAN AUTOWAY HONDA ISUZU
   BILL JACOBS ENTERPRISES INC AUTOWAY LINCOLN-MERCURY    BILL KAY CHYRSLER
PLYMOUTH OF AUTOWAY TOYOTA    BILL MAC DONALD FORD INC AUTOWISE LLC    BILL
MARINE FORD INC AUTOWORLD    BILL REILLY’S UNION CITY TOYOT AUTOWORLD USA   
BILL SEIDLE’S NISSAN, INC. AVERY AUTO SALES INC    BILL THOMPSON’S AUTO AGENCY
LL AVIN ENTERPRISES, INC,    BILLS AUTO SALES & LEASING,LTD AXELROD PONTIAC   
BILL’S CARS & TRUCKS INC B & B TRUCK CORRAL    BILLY HOWELL FORD-LINCOLN- B & W
MOTOR CARS    BILLY RAY TAYLOR AUTO SALES B & W MOTORS    BLACKWELL MOTORS INC
BACHMAN AUTO GROUP, INC.    BLAKE HOLLENBECK AUTO SALES IN BAKARS INC   
BLEECKER CHEVROLET PONTIAC BALLAS BUICK GMC    BLOOMINGTON AUTO CENTER BALTIMORE
WASHINGTON AUTO    BLOSSOM CHEVROLET, INC. BANK AUTO SALES    BLUE BOOK CARS
BARBIES AUTOS CORPORATION    BLUE PARROT AUTO SALES LLC BARGAIN SPOT CENTER   
BLUE PRINT AUTOMOTIVE GROUP II BARRETT & SONS USED CARS    BLUE SPRINGS SALES
INC BARRETT DODGE-CHRYSLER-JEEP    BOB BELL FORD BARTOW CHEVROLET    BOB BOAST
DODGE BARTOW FORD COMPANY    BOB CALDWELL DODGE COUNTRY INC BARTS CAR STORE INC
   BOB DANCE HYUNDAI BASIC AUTO SALES    BOB DANCE KIA BATTLEGROUND KIA    BOB
KING MITSUBISHI BAY GULF IMPORTS, INC.    BOB KING’S MAZDA BEACH BOULEVARD
AUTOMOTIVE INC    BOB MAXEY LINCOLN-MERCURY



--------------------------------------------------------------------------------

DEALER NAME

  

DEALER NAME

BOB MCDORMAN CHEVROLET, INC    CALI-HABANA AUTO SALES CORP. BOB ROHRMAN’S INDY
SUZUKI    CALVARY CARS & SERVICE, INC BOB STEELE CHEVROLET INC.    CAMPBELL
MOTORS, INC. BOB TAYLOR CHEVROLET    CANTON CAR COMPLEX BOBB SUZUKI    CAPEHARTS
WHOLESALE BOBBY LAYMAN CHEVROLET, INC.    CAPITAL AUTO BROKERS BOBBY LAYMAN
PONTIAC CADILLAC    CAPITAL BOULEVARD AUTO SALES BOBBY MURRAY TOYOTA    CAPITAL
CADILLAC HUMMER BONIFACE HIERS MAZDA    CAPITAL CITY IMPORTS BONITA AUTO CENTER
INC    CAPITAL FORD INC BOOMDOX AUTO GROUP LLC    CAPITAL MOTORS BORCHERDING
ENTERPRISE, INC    CAPITOL AUTO BRAD WINDHAMS USED CARS INC    CAR 1 AUTO SALES
BRADLEY CHEVROLET, INC.    CAR CENTRAL BRAD’S USED CARS    CAR COLLECTION OF
TAMPA INC. BRADSHAW ACURA    CAR COLLECTION, INC. BRAMAN HONDA OF PALM BEACH   
CAR CONNECTION BRAMLETT PONTIAC INC    CAR CONNECTION BRANDON FORD    CAR CORNER
BRANDON HONDA    CAR CORRAL BRANDON MITSUBISHI    CAR COUNTRY BRANDT AUTO
BROKERS    CAR DEALZ BRANNON HONDA    CAR NET USA BREAKAWAY HONDA    CAR SOURCE
BREMEN MOTORS    CAR ZONE BRIDGE STREET AUTO SALES INC    CARCOAST AUTO SALES
LLC BRIGHT AUTO SALES LLC    CARDINAL CHRYSLER JEEP DODGE BROADWAY AUTO SALES &
SERVICE    CARDINAL MOTORS INC BROCKMAN AUTOMOTIVE    CARENA MOTORS, CO. BROMLEY
AUTO SALES, LLC    CARL BLACK BUICK, PONTIAC, GMC BRONDES FORD MAUMEE LTD   
CARL GREGORY CHRYSLER-DODGE- BRONDES FORD, INC    CARN AUTO SALES, INC. BUCHANAN
JENKINS HONDA,    CAROLINA AUTO EXCHANGE BUCKEYE FORD LINCOLN MERC OF O   
CAROLINA HYUNDAI OF FORT MILL BUCKEYE FORD MERCURY, INC.    CAROLINA MOTORCARS
BUCKEYE NISSAN, INC.    CARPORT SALES & LEASING, INC. BUDGET CAR SALES OF SW
FLORIDA    CARRIAGE KIA BUDS AUTO SALES    CARRIAGE MITSUBISHI BUGGY ONE INC   
CARRIAGE NISSAN BURNS CHEVROLET, INC    CARS & CREDIT ASSISTANCE INC BURTON’S
USED CARS    CARS & CREDIT OF FLORIDA BUTLER HYUNDAI INC.    CARS & TRUCKS
BUTLER KIA    CARS AND CARS, INC. BUY RIGHT AUTO SALES INC    CARS DIRECT BUYERS
CHOICE AUTO CENTER LLC    CARS EAST BYERLY FORD-NISSAN, INC    CARS OF ORLANDO
BYERS CHRYSLER LLC    CARS OF SARASOTA LLC BYERS DELAWARE    CARS TO GO AUTO
SALES AND C & C MOTORS    CARSMART C & K MOTOR CAR SALES INC    CARSMART AUTO
SALES LLC C & S AUTO    CARSMART, INC. C & T AUTO SALES    CARTER & ANDERSON
MOTORSPORTS C & W AUTO SALES    CARZ 4 U, LLC CADILLAC SAAB OF ORANGE PARK   
CARZ, INC.



--------------------------------------------------------------------------------

DEALER NAME

  

DEALER NAME

CASCADE AUTO GROUP, LTD    COLONIAL CHEVROLET CASH AUTO SALES LLC    COLUMBUS
AUTO RESALE, INC CASS BURCH CHRYSLER DAEWOO    COLVIN AUTO SALES & SERVICE
CASTLE AUTO OUTLET, LLC    CONCOURS AUTO SALES, INC. CASTLE USED CARS   
CONEXION AUTO SALES CASTRIOTA CHEVROLET GEO INC.    CONSUMER AUTO BROKERS CAVIAR
DREAMS LLC    CONYERS AUTOMAX CBS AUTO SALES INC    CONYERS NISSAN CBS QUALITY
CARS, INC.    COOK & REEVES CARS INC CENTRAL CAROLINA PRE-OWNED    COPPUS MOTORS
- CHRYSLER,JEEP CENTRAL PONTIAC INC.    CORAL PALM AUTO SALES CENTRAL RALEIGH
AUTO SALES    CORAL SPRINGS OLDSMOBILE, INC CENTURY SALES INC    CORKLE AUTO
SALES INC CERTIFIED CARS, INC.    CORLEW CHEVROLET CADILLAC OLDM CHAMBERLAIN
AUTO SALES INC    CORNERSTONE MOTORS CHAMPION CHEVROLET INC.    CORTEZ MOTORS
CHAMPION PREFERRED AUTOMOTIVE    COUGHLIN AUTOMOTIVE OF CHARLES BARKER IMPORTS
   COUGHLIN AUTOMOTIVE- PATASKALA CHARLOTTE HONDA—VW    COUGHLIN CHEVROLET-
NEWARK CHEIFS WHOLESALE AUTOS    COUGHLIN CHEVROLET OF CHOICE AUTO SALES   
COUGHLIN FORD OF CIRCLEVILLE CHRIS LEITH CHEVROLET    COUNTRY CLUB MOTORS CHRIS
LEITH DODGE    COUNTRY HILL MOTORS INC CHRIS MOTORS AUTO SALES    COUNTRYSIDE
FORD OF CLEARWATER CHRIS SPEARS PRESTIGE AUTO    COURTESY AUTO GROUP INC.
CHRONIC INC.    COURTESY CHRYSLER JEEP DODGE CHRYSLER JEEP OF DAYTON    COURTESY
FORD CHUCK CLANCY DODGE CHRYSLER    COURTESY HYUNDAI, INC CINCINNATI USED AUTO
SALES    COURTESY NISSAN CINCY IMPORTS    COURTESY TOYOTA CIRCLE CITY
ENTERPRISES, INC.    COX AUTO SALES CITY CHEVROLET    COX CHEVROLET INC CITY
CHEVROLET    COX CHRYSLER JEEP DODGE CITY HYUNDAI    COX MAZDA CITY KIA    COYLE
CHEVROLET CITY MITSUBISHI    CRAIG & BISHOP, INC. CITY TO CITY AUTO SALES, LLC
   CRAIG & LANDRETH INC CLARK’S SUNSHINE    CRAMER TOYOTA OF VENICE CLASSIC
CHEVROLET BMW    CREDIT UNION REMARKETING CLASSIC FORD LINCOLN MERCURY   
CRENCOR LEASING & SALES CLASSIC SUZUKI OF BIRMINGHAM    CRESTMONT CADILLAC
CLASSY CYCLES    CREWS CARS CLAYDIES AUTO MALL    CRM MOTORS, INC. CLAYTON
PRE-OWNED AUTO    CRONIC CHEVROLET OLDSMOBILE CLEARWATER TOYOTA    CRONIC
CHEVROLET, OLDSMOBILE- COASTAL AUTO GROUP INC. DBA    CROSS AUTOMOTIVE COASTAL
CARS, INC.    CROSSROADS AUTO SALES COASTAL CHEVROLET, INC.    CROSSROADS AUTO
SALES INC COASTAL MITSUBISHI    CROSSROADS CHRYSLER JEEP DODGE COCONUT CREEK
HYUNDAI    CROSSWALK AUTO COGDELLS AUTO SALES    CROWN AUTO DEALERSHIPS INC.
COGGIN HONDA    CROWN KIA COGGIN NISSAN    CROWN NISSAN COLLEGE CHEVROLET BUICK
   CROWN NISSAN GREENVILLE



--------------------------------------------------------------------------------

DEALER NAME

  

DEALER NAME

CRYSTAL MOTOR CAR COMPANY, INC    DIMMITT CHEVROLET CURRIE MOTORS DRIVERS EDGE
   DIRECT AUTO EXCHANGE, LLC CUZZ’S AUTOSALES, INC.    DIRECT AUTO SOURCE D & D
MOTORS, INC.    DIRECT SALES & LEASING D & R AUTOMOTIVE    DISCOUNT AUTO BROKERS
DADS CAR LOT INC    DISCOUNT AUTO BROKERS DALE JARRETT FORD    DISCOUNT AUTO
OUTLET CORP. OF DALE JARRETT KIA    DISCOUNT AUTO SALES DALLAS CPDJ    DISCOVERY
AUTO SALES DAN TOBIN PONTIAC BUICK GMC    DITTO CARS MARKETING LLC DAN TUCKER
AUTO SALES    DIXIE WAY MOTORS INC DARBY SOUTH    DM MOTORS, INC. DARCARS
WESTSIDE PRE-OWNED    DMC AUTO EXCHANGE DAVE EDWARDS HYUNDAI, INC.    DNH AUTO
DAVE GILL PONTIAC GMC    DOMESTIC ACQUISITIONS DAVID SMITH AUTOLAND, INC.    DON
BROWN CHEVROLET, INC. DAVID WESTCOTT BUICK ISUZU    DON HINDS FORD, INC. DAVID’S
CARS    DON JACKSON CHRYSLER DODGE DAYS AUTO SALES INC    DON MEALEY CHEVROLET
DAY’S CHEVROLET    DON REID FORD INC. DAYTON ANDREWS INC.    DON SEELYE DAEWOO
DAYTONA AUTO SPORT    DON SITTS AUTO SALES INC DAYTONA DODGE    DORAL HYUNDAI
DAYTONA TOYOTA    DORSETT MITSUBISHI AUTO SALES DEACON JONES AUTO PARK    DOTSON
BROS CHRYS DODGE PLYM DEALERGUYCOM, INC.    DOUG MARINE MOTORS INC DEALS FOR
WHEELS    DOUGLASVILLE KIA DEALS ON WHEELS    DOWN HOME MOTORS LLC DEALS ON
WHEELS AUTO MART    DOWNEY & WALLACE AUTO SALES DEALZ AUTO TRADE    DOWNTOWN
BEDFORD AUTO DEAN SELLERS, INC.    DOWNTOWN FORD LINCOLN DEAN TEAM BRENTWOOD   
DRAEGER MOTOR SALES, INC. DEECO’S AUTO SALES INC    DRAKE MOTOR COMPANY DEER
FORD    DRIVE AWAY AUTO SALES DELAND FORD    DRIVE NOW AUTO SALES DELAND HONDA
   DRIVER SEAT AUTO SALES LLC DELRAY IMPORTS, INC    DRIVERIGHT AUTO SALES, INC.
DELRAY MAZDA    D’S AUTO OUTLET LLC DELUCA TOYOTA INC    DUGAN CHEVROLET PONTIAC
DENNIS AUTO POINT    DUNN CHEVROLET OLDS INC. DENNY’S AUTO SALES, INC.    DUNN
PONTIAC BUICK GMC DEREK MOTORCAR CO INC    DUVAL FORD DESKINS MOTOR CO INC   
DUVAL HONDA DESTINYS AUTO SALES    DWIGHT ADAMS AND SON, INC DETROIT II AUTO
FINANCE    EAGLE ONE AUTO SALES DETROIT II AUTOMOBILES    EARL TINDOL FORD, INC.
DEWEY BARBER CHEVROLET    EASLEY MITSUBISHI DIAMOND II AUTO SALES, INC.    EAST
CHARLOTTE NISSAN DICK BIGELOW CHEVROLET    EAST ORLANDO KIA DICK BROOKS HONDA   
EASTGATE MOTORCARS, INC DICK MASHETER FORD, INC.    EASY AUTO SALES DICK SCOTT
DODGE    EASY STREET RIDES & RODS LLC DICK SCOTT MOTOR MALL INC    ECONOMIC AUTO
SALES INC DICK SMITH MUTSUBISHI    ED HARRISON AUTO SALES INC.



--------------------------------------------------------------------------------

DEALER NAME

  

DEALER NAME

ED MORSE AUTO PLAZA    FANNIN LINC, MERC, TOY, ED SCHMID FORD INC    FANTASY
AUTOMOTIVES ED SCHMIDT PONTIAC-GMC    FBC AUTOMOTIVE LTD ED TILLMAN AUTO SALES
   FENWICK MOTORS ED VOYLES CHRYSLER-PLYMOUTH    FERCO MOTORS ED VOYLES HONDA   
FERMAN CHEVROLET ED VOYLES MITSUBISHI    FERMAN CHEVROLET EDDIE ANDRESON MOTORS
   FERMAN CHRYSLER PLYMOUTH EDDIE AUTO BROKERS    FERMAN NISSAN EDDIE CRAIGS
EXPRESS    FIAT OF SOUTH ATLANTA EDDIE PREUITT FORD, INC.    FIDELITY AUTO
CREDIT EDGE MOTORS    FIELDS CADILLAC-OLDSMOBILE- EDWARDS CHEVROLET CO   
FIRKINS C.P.J.S. EJ’S AUTO WORLD, INC.    FIRKINS NISSAN EJ’S QUALITY AUTO
SALES, INC.    FIRST CHOICE AUTOMOTIVE INC ELITE AUTO GROUP    FIRST STOP AUTO
SALES ELITE AUTO SALES    FITZGERALD MOTORS, INC. ELITE AUTO SERVICES LLC   
FIVE POINTS TOYOTA, INC. ELITE CAR SALES OF CLEARWATER    FIVE STAR CAR SALES,
INC. ELITE CAR SALES WEST INC    FIVE STAR CHEVROLET CADILLAC ELITE MOTORCARS   
FLAMMER FORD OF SPRINGHILL ELITE MOTORS, INC.    FLEET SERVICES REMARKETING
ELKIN MOTOR SALES, LLC    FLORENCE AUTO MART INC ELYRIA FORD    FLORIDA AUTO
EXCHANGE ELY’S AUTOMOTIVE INC    FLORIDA GULF COAST, LLC EMERALD COAST AUTO
SALES, INC    FLORIDA SELECT PREOWNED EMPIRE AUTOMOTIVE GROUP    FLOW CHEVROLET
LLC ENON AUTO SALES    FLOW HONDA ENTERPRISE    FLOW PONTIAC-BUICK-GMC
ENTERPRISE CAR SALES    FLOWERS AUTOMOTIVE LLC ENTERPRISE CAR SALES    FOLGER
AUTOMOTIVE, LLC ENTERPRISE CAR SALES    FORD OF PORT RICHEY ENTERPRISE CAR SALES
   FORT MYERS TOYOTA INC. ENTERPRISE LEASING CO OF    FORT WALTON BEACH
ENTERPRISE LEASING CO OF GA    FORT WAYNE ACURA ENTERPRISE LEASING CO. OF ORL.
   FORT WAYNE CREDIT CONNECTION I ENTERPRISE LEASING CO., INC.    FORT WAYNE
TOYOTA/LEXUS OF ENTERPRISE LEASING COMPANY    FOSTER CHEVROLET OLDS CADILLAC
ENTERPRISE LEASING COMPANY    FOUNTAIN AUTO MALL ERIE SHORE CAR COMPANY    FOX
AUTO SALES ERNEST MOTORS, INC.    FOX MOTOR GROUP LLC ESTERO BAY CHEVROLET INC
   FRANK MYERS AUTO SALES, INC EVEREST AUTOMOTIVE GROUP, INC    FRANK SHOOP
CHEVY BUICK PONTIA EVERYDAY AUTO SALES    FRANKART AUTO SALES, LLC EXCLUSIVE
CARZ AND AUTO    FRANKLIN AUTO EXHANGE EXPRESS AUTO SALES    FRANKLIN FAMILY
CHEVY BUICK GM EXTREME DODGE DODGE TRUCK    FRED MARTIN MOTOR COMPANY EXTREME
IMPORTS    FREEDOM FORD, INC. EZ AUTO SALES    FRENCHIES AFFORDABLES FAIRFIELD
FORD    FRENSLEY CHRYSLER PLYMOUTH FAITH MOTORS, INC.    FRIDAY’S AUTO SALES,
INC. FAMILY KIA    FRIENDLY FINANCE AUTO SALES FAMILY MOTORS    FRITZ ASSOCIATES
FANELLIS AUTO    FRONT ROW MOTORS, II



--------------------------------------------------------------------------------

DEALER NAME

  

DEALER NAME

FRONTLINE AUTO SALES    GRAY EPPERSON MAZDA FUCCILLO KIA OF CAPE CORAL    GREAT
LAKES CHEVROLET BUICK FULTONDALE AUTO SALES    GREAT LAKES HYUNDAI, INC. FUTURE
AUTOMOTIVE LLC    GREAT NECK AUTO SALES FWB SPORTS & IMPORTS    GREEN FORD, INC
G GREG AUTO AUCTION    GREENBRIER C-P-J GAINESVILLE DODGE    GREENBRIER TRUCK
CENTER, INC. GAINESVILLE NISSAN    GREENE FORD COMPANY GALARZA MOTORSPORT   
GREENLIGHT MOTORS, LLC GALEANA CHRYSLER PLYMOUTH    GREENS AUTOPOINT GANLEY
BEDFORD IMPORTS INC    GREENWAY FORD, INC GANLEY CHEVROLET, INC    GREENWOOD’S
HUBBARD CHEVY OLDS GANLEY DODGE    GREG SWEET FORD INC GANLEY LINCOLN MERCURY   
GRIFFIN FORD SALES, INC. GANLEY LINCOLN MERCURY OF    GRIFFIN MOTOR CO, INC
GANLEY NISSAN    GRIFFITH AUTO GROUP GARY MATHEWS CHRYSLER DODGE    GROGANS
TOWNE CHRYSLER GARY YEOMANS FORD    GROTE AUTOMOTIVE INC GASTONIA NISSAN, INC   
GS AUTO BROKERS LLC GATE CITY MOTOR COMPANY, INC.    GULF COAST AUTO BROKERS,
INC. GATOR CHRYSLER-PLYMOUTH, INC.    GUS MACHADO FORD, INC. GATORLAND TOYOTA   
GWINNETT PLACE FORD GENE GORMAN & ASSOC. INC. DBA    GWINNETT PLACE NISSAN GEN-X
CORP    GWINNETT SUZUKI GEOFF ROGERS AUTOPLEX    H & H AUTO SALES GEORGE NAHAS
CHEVROLET INC    HAASZ AUTO MALL, LLC GEORGES ENTERPRISES, INC.    HAIMS MOTORS
II, INC. GEORGIA AUTO BROKERS    HAIMS MOTORS INC GERALD DANELY AUTO SALES LLC
   HALEY TOYOTA OF RICHMOND GERMAIN CADILLAC    HANSELMAN AUTO SALES INC.
GERMAIN FORD    HAPPY AUTO MART GERMAIN OF SARASOTA    HARBOR CITY AUTO SALES,
INC. GERMAIN TOYOTA    HARDIE’S USED CARS, LLC GERMAIN TOYOTA    HARDY CHEVROLET
GERRY WOOD HONDA    HAROLD CHEVROLET BUICK, INC. GETTEL TOYOTA    HAROLD ZEIGLER
CHRYSLER DODGE GILLYS LTD, LLC    HARPER AUTO SALE, LLC GLADDING CHEVROLET, INC.
   HARRELSON NISSA GLENBROOK DODGE, INC.    HATCHER’S AUTO SALES GLENBROOK
HYUNDAI    HATFIELD USED CAR CENTER GLENDALE CHRYSLER JEEP INC    HAWK FORD OF
OAK LAWN GLOBAL MOTORIST    HAWKINS MOTOR SALES GO! AUTO STORE    HAWKINSON KIA
GOLDEN OLDIES    HAWLEY MOTOR SALES, INC GOLLING CHRYSLER JEEP    HAYDOCY
PONTIAC-GMC TRUCK INC GOOD MOTOR COMPANY    HEADQUARTER HONDA GOOD PATH AUTO
SOCIETY    HEATH MOTORSPORTS GOOD RIDES, INC.    HENDRICK HONDA GOOD TO GO AUTO
SALES INC    HENDRICK HONDA OF CHARLESTON GORDON CHEVROLET, INC.    HENNESSY
MAZDA PONTIAC GOSS SUZUKI OF RIVERGATE    HENNESSY MAZDA PONTIAC GMC GRAHAM AUTO
SALES    HERB ADCOX CHEVROLET COMPANY GRAND 54 AUTO SALES INC.    HERB KINMAN
CHEVROLET, INC. GRANT MOTORS CORP.    HERITAGE AUTO SALES, LLC



--------------------------------------------------------------------------------

DEALER NAME

  

DEALER NAME

HIBDON MOTOR SALES    J & M AFFORDABLE AUTO, INC. HICKORY HOLLOW CARNIVAL KIA   
JACK DEMMER FORD, INC. HIESTER PREOWNED CLEARANCE CTR    JACK MATIA CHEVROLET
HIGHWAY MOTORS INC    JACK MAXTON CHEVROLET INC HILBISH MOTORS CO, INC    JACK
STONES CREEKSIDE SALES HILL NISSAN INC    JACK WILSON PONTIAC, GMC HILLMAN
MOTORS, INC.    JACKIE MURPHY’S USED CARS HOLLER CHEVROLET    JACKSON ACURA
HOLLYWOOD CHRYSLER PLYMOUTH    JACKSONVILLE CHRYSLER HOLLYWOOD MOTOR CO    JADES
AUTO SALE INC HOMETOWN AUTO SALES    JAKE SWEENEY CHEVROLET, INC HOMETOWN AUTO,
INC.    JAKMAX HOMETOWNE AUTO SALES LLC    JAM VEHICLES, INC, HONDA CARS OF
BRADENTON    JAMES O’NEAL CHRY-DODGE JEEP HONDA CARS OF ROCK HILL    JAMIE’S
DISCOUNT AUTO SALES HONDA EAST    JARRARD PRE-OWNED VEHICLES HONDA MARYSVILLE   
JARRETT FORD HAINES CITY HONDA OF CONYERS    JARRETT FORD MERCURY HONDA OF FORT
MYERS    JARRETT FORD OF PLANT CITY HONDA OF MENTOR    JAY HONDA HONDA OF OCALA
   JB’S AUTO SALES OF PASCO, INC. HONDA OF PORT RICHEY    JC AUTOMAX HONDA OF
THE AVENUES    JC LEWIS FORD, LLC HONDA OF WESLEY CHAPEL    JEEPSTERS, LLC
HOOVER CHRYSLER PLYMOUTH DODGE    JEFF SCHMITT AUTO GROUP HUBERT VESTER
CHEVROLET    JEFF WYLER ALEXANDRIA, INC.115 HUBERT VESTER TOYOTA SCION    JEFF
WYLER CHEVROLET, INC HUBLER CHEVROLET INC    JEFF WYLER HONDA OF FRANKFORT
HUBLER NISSAN, INC.    JEFF WYLER SPRINGFIELD, INC HUDSON NISSAN    JEFFREYS
AUTO EXCHANGE HUMMER OF CINCINNATI    JEFFS MOTORCARS, INC. HUSTON MOTORS INC.
   JENKINS ACURA HYUNDAI OF ST. AUGUSTINE    JENKINS HYUNDAI HZF PLAINWELL   
JENKINS HYUNDAI OF BRADENTON IDEAL IMPORTS LLC    JENKINS HYUNDAI OF LEESBURG
IMAGINE CARS    JENKINS NISSAN, INC. IMMACULATE AUTO    JENKINS PRE-OWNED AUTO
SALES IMPERIAL MOTORS    JEREMY FRANKLINS SUZUKI OF KAN IMPORT AUTO BROKERS INC
   JERRY ULM DODGE INC. IMPORT MOTORSPORT, INC    JERRY WILSON’S MOTOR CARS INDY
AUTO BROKERS    JERRYS CHEVROLET INDY’S UNLIMITED MOTORS    JIM BURKE NISSAN
INFINITI OF BEDFORD    JIM DOUGLAS SALES AND SERVICE INSTANT AUTO SALES LLC   
JIM ELLIS MAZDA INTEGRITY AUTO CONSULTANTS LLC    JIM KIRBY AUTOMOTIVE INTEGRITY
AUTO SALES, INC.    JIM SKINNER FORD INC INTEGRITY MOTORS, INC    JIM WHITE
HONDA ISLAND LINCOLN MERCURY, INC.    JIM WOODS AUTOMOTIVE, INC. ISLAND MOTOR
SALES    JIMMIE VICKERS INC. IVORY CHEVROLET, LLC    JIM’S AUTO SALES J & A AUTO
STYLE INC    JOE BULLARD CADILLAC J & C AUTO SALES    JOE FIRMENT CHEVROLET J &
C AUTO SALES    JOE RICCI AUTOMOTIVE J & J DREAM CARS INC    JOEY D’S AUTO
OUTLET



--------------------------------------------------------------------------------

DEALER NAME

  

DEALER NAME

JOHN BLEAKLEY FORD    KINGDOM CHEVROLET INC JOHN HIESTER CHEVROLET    KINGDOM
MOTOR CARS JOHN HIESTER CHRYSLER DODGE    KINGS FORD, INC JOHN M. LANCE FORD LLC
   KING’S NISSAN JORDAN AUTO SALES    KNE MOTORS, INC. JORDAN AUTO SALES INC   
KNOX BUDGET CAR SALES & RENTAL JORGENSEN FORD SALES    KOE-MAK CORP JOSEPH AUTO
CENTER OF CINCINNA    KOETTING FORD INC JOSEPH MOTORS    KOL AUTO SALES, INC.
JOSEPH TOYOTA INC.    KOSMIC DEALMAKERS, LLC JPL AUTO EMPIRE    KR MOTORS LLC JT
AUTO INC.    KRAFT MOTORCARS/NISSAN JULIANS AUTO SHOWCASE, INC.    KUHN HONDA
VOLKSWAGON JUPITER MOTORS    LAKE COUNTY AUTO SALES JUST-IN-TIME AUTO SALES INC
   LAKE KEOWEE CHRYSLER DODGE LLC K & B FINANCIAL SERVICES INC    LAKE NISSAN
SALES, INC. K B AUTO EMPORIUM    LAKE NORMAN HYUNDAI K J ENTERPRISES    LAKE
NORMAN INFINITI K T AUTO SALES LLC    LAKE PLACID MOTOR CAR, INC KACHAR’S USED
CARS, INC.    LAKELAND CHRYSLER PLYMOUTH,INC KAISER PONTIAC BUICK GMC   
LAKELAND TOYOTA INC. KARL FLAMMER FORD    LAKESHORE AUTO WHOLESALERS INC KARLEES
AUTO INC    LAKESIDE AUTO SALES, INC. KARZ DIRECT    LAKEVIEW FORD LINCOLN
MERCURY KEFFER HYUNDAI    LAKEWOOD AUTOSALES INC KEFFER OF MOORESVILLE, LLC   
LALLY ORANGE BUICK PONTIAC GMC KEFFER PRE-OWNED SOUTH    LAMAR COOKS AUTO CHOICE
INC KEITH HAWTHORNE HYUNDAI    LANDERS MCLARTY CHEVROLET KEITH HAWTHORNE
HYUNDAI, LLC    LANDERS MCLARTY SUBARU KEITH HAWTORNE FORD    LANDMARK CDJ OF
MONROE, LLC KEITH PIERSON TOYOTA    LANGDALE FORD COMPANY KELLY CADILLAC SAAB
HUMMER GMC    LANIGAN’S AUTO SALES KELLY FORD    LARA AUTO SALES, INC. KELLYS
AUTO CARS    LARRY HILL IMPORTS KEN GANLEY NISSAN INC    LARRY JAY IMPORTS, INC
KENDALL MITSUBISHI    LARRY’S CAR CONNECTION KENNETHS USED CARS    LARRY’S USED
CARS KENNYS AUTO SALES, INC    LASH AUTO SALES, INC. KEN’S AUTOS    LCA AUTO
WHOLESALES, LTD KENS KARS    LEADERSHIP MOTORS EXPORTS INC KENTUCKY AUTO SALES
   LEBANON FORD LINCOLN KERNERSVILLE DODGE    LEE KIA KERRY CHEVROLET, INC.   
LEE NISSAN KERRY NISSAN, INC.    LEGACY NISSAN KEVINS CAR SALES    LEGACY TOYOTA
KEY CHRYLSER PLYMOUTH INC    LEHMAN TOYOTA KIA ATLANTA SOUTH    LEIKIN
OLDSMOBILE INC KIA AUTO SPORT    LEITH FORD KIA OF ALLIANCE    LEITH LINCOLN
MERCURY KIA OF CHATANOOGA    LEXUS OF FT. MYERS KIA OF GREER    LIBERTY AUTO
OUTLET INC KIA OF LEESBURG    LIBERTY FORD LINCOLN MERC INC KIA OF NAPLES   
LIBERTY FORD SOLON, INC. KIA OF RALEIGH    LIBERTY FORD SOUTHWEST, INC



--------------------------------------------------------------------------------

DEALER NAME

  

DEALER NAME

LIBERTY PONTIAC GMC TRUCK, INC    MARTY FELDMAN CHEVY LIBRA AUTO    MASHBURN
MOTORS LIMBAUGH TOYOTA, INC.    MASTER CAR INTERNATIONAL, INC LIMESTONE AUTO
SALES    MATHEWS BUDGET AUTO CENTER LINDELL MAZDA    MATHEWS FORD INC. LINDSAY
ACURA    MATHEWS FORD OREGON, INC LIPTON TOYOTA    MATT CASTRUCCI LOAN A-RANGER
MOTORS INC    MATTHEWS MOTORS INC. LOGANVILLE FORD    MATTHEWS-CURRIE FORD CO
LOKEY NISSAN    MAVERICK MOTORS LOMBARD AUTO EXCHANGE INC    MAX CARS LONDOFF
JOHNNY CHEVROLET INC    MAXIMUM DEALS, INC. LONGSTREET AUTO    MAZDA CITY OF
ORANGE PARK LONGWOOD KIA MITSUBISHI    MAZDA SAAB OF BEDFORD LOU BACHRODT
CHEVROLET    MAZDA WESTSIDE LOU SOBH PONTIAC/BUICK/GMC    MCELVEEN PONTIAC BUICK
GMC LOUDON MOTORS, INC    MCFARLAND CHEVROLET BUICK INC LOVE CHEVROLET INC   
MCGHEE AUTO SALES INC. LOWERY BROS. OVERSTOCK LLC    MCHUGH INC LOWEST PRICE
AUTO BROKERS INC    MCKENNEY DODGE LLC LOWEST PRICE TRANSPORTATION   
MCKENNEY-SALINAS HONDA LUXURY CARS & FINANCIAL, INC.    MCKENZIE MOTOR COMPANY,
INC, LUXURY IMPORTS AUTO SALES    MCPHAILS AUTO SALES LYNN LAYTON CADILLAC
NISSAN IN    MCQUISTON MOTORS M & L IMPORTS INC    MCVAY MOTORS, INC. M & L
MOTOR COMPANY, INC.    MD AUTO SALES LLC M & M AUTO WHOLESALERS, LLC   
MECHANICSVILLE HONDA MACHADO AUTO SELL LLC    MECHANICSVILLE TOYOTA MACKENNEY
AUTO SALES    MED TRANSIT AUTO MACLAY MOTORS    MEDINA AUTO BROKERS MAG MOTORS
III INC    MEDLIN MOTORS, INC. MAHER CHEVROLET INC    MENTOR IMPORTS,INC. MAJOR
MOTORS SALES    MERCEDES BENZ OF NOVI MALCOLM CUNNINGHAM FORD    MEROLLIS
CHEVROLET SALES MANNING MOTORS, INC.    METRO HONDA MANNIX MOTORS    METRO
MITSUBISHI MARANATHA CAR CO    METRO USED CARS MARIETTA AUTO MALL CENTER   
METROLINA S & H AUTO SALES INC MARK ANTHONY MOTORS    MIAMI LAKES GMC BUICK
PONTIAC MARK BRADLEY AUTO SALES    MICCO MOTORS MARK SWEENEY BUICK PONTIAC GMC
   MICHAEL’S AUTO SALES CORP MARK THOMAS FORD    MICHAEL’S MOTOR CO MARLOZ OF
HIGH POINT    MICHIGAN CAR & TRUCK, INC. MARLOZ OF STATESVILLE    MID AMERICA
AUTO GROUP MAROONE CHEVROLET    MID ATLANTIC AUTO SALES NETWOR MAROONE CHEVROLET
   MID FLORIDA WHOLESALERS INC MAROONE CHEVROLET    MID STATE MOTORS, INC
MAROONE CHEVROLET OF    MIDDLETON USED CARS MAROONE FORD LLC    MIDDLETOWN FORD,
INC MAROONE FORD OF MARGATE    MIDFIELD MOTOR COMPANY, INC. MAROONE HONDA OF
HOLLYWOOD    MID-LAKE MOTORS, INC. MAROONE HONDA OF MIAMI    MIDWAY MOTORS
MARSHALL FORD    MIDWEST AUTO GROUP LLC MARSHALL MOTORS OF FLORENCE   
MIDWESTERN AUTO SALES, INC.



--------------------------------------------------------------------------------

DEALER NAME

  

DEALER NAME

MIKE BASS FORD    NATIONAL MOTORS, INC. MIKE CASTRUCCI FORD OF ALEX    NATIONAL
ROAD AUTO SALES MIKE CASTRUCCI FORD SALES    NEIL HUFFMAN NISSAN MIKE ERDMAN
MOTORS, INC.    NELSON MAZDA MIKE ERDMAN TOYOTA    NELSON MAZDA RIVERGATE MIKE
PRUITT HONDA, INC    NETWORK AUTO SALES INC MIKE SHAD FORD    NEW CARLISLE
AUTOMOTIVE INC MIKE THOMAS AUTO SALES    NEW WAY AUTOMOTIVE MIKE’S AUTO FINANCE
   NEWCOMBS SERVICE, INC MIKES TRUCKS AND CARS    NEWTON’S AUTO SALES, INC.
MILES AUTO CARE    NEX 2 NU-AUTO SALES INC MILESTONE MOTORS, L.L.C.    NEXT
GENERATION MOTORS, INC. MILTON DODGE CHRYSLER JEEP    NICHOLAS DATA MINIVAN
SOURCE, INC.    NICK MAYER LINCOLN MERCURY INC MIRACLE AUTOMOTIVE GROUP    NICKS
AUTO MART MIRACLE CHRYSLER DODGE JEEP    NIMNICHT CHEVROLET MIRACLE MOTOR MART
EAST    NIMNICHT PONTIAC MISSION AUTOMOTIVE, LLC    NISSAN OF BRANDON MLM
AUTOBROKERS LLC    NISSAN ON NICHOLASVILLE MODERN CORP    NISSAN SOUTH MODERN
NISSAN CONCORD LLC    NORTH BROTHERS FORD, INC MODERN TOYOTA    NORTH COAST AUTO
MALL MONROE DODGE/CHRYSLER INC.    NORTH TAMPA CHRYSLER JEEP DODG MONTEVALLO
IMPORTS, LLC    NORTHGATE AUTO SALES MONTGOMERY MOTORS    NORTHGATE FORD LINCOLN
MERCURY MONTROSE FORD LINCOLN/MERCURY    NORTHWOOD AUTO SALES LLC MONTROSE
TOYOTA    NOURSE CHILLICOTHE MONTROSE TRI COUNTY KIA    NOWHERE AUTOMOTIVE INC
MOODY MOTORS    NU 2 U CARS MOORE NISSAN    NXT CARS MORGAN MOTORS INC    OAKES
AUTO INC MORONI AUTO SALES INC    OASIS AUTO SALES INC MORRIS MOTORS INC   
OCEAN MAZDA MOTOR CAR CONCEPTS II    O’CONNOR AUTOMOTIVE, INC MOTOR CARS HONDA
   O’DANIEL MOTOR SALES, INC. MOTOR CARS OF STUART    OHIO AUTO SALES MOTORCARS
TOYOTA    OK MOTORS LLC MOTORMAX OF GR    OLIVER C. JOSEPH, INC. MR CAR LLC   
ON THE ROAD AGAIN, INC. MR CARS, INC.    ON TRACK AUTO MALL, INC. MR T’S AUTO
DETAIL & SALES INC    ONE SOURCE AUTOMOTIVE SOLUTION MT CLEMENS AUTO CENTER   
ONEX MOTORS MULLINAX FORD OF PALM BEACH    ORANGE PARK DODGE MURPHY AUTO SALES
   ORANGE PARK MITSUBISHI MURRAY’S USED CARS    ORLANDO HYUNDAI MUSIC TOWN MOTOR
CARS III    OSCAR MOTORS CORPORATION MY AUTO IMPORT CENTER    O’STEEN VOLVO
VOLKSWAGON N T I    OXMOOR FORD LINCOLN MERCURY NALLEY INFINITI    OXMOOR
HYUNDAI NAPELTON CHRYSLER JEEP DODGE    OXMOOR MAZDA NAPLETON’S NORTH PALM AUTO
PK    OZONA MOTORCARS NAPLETON’S RIVER OAKS KIA    PAGE TOYOTA NASIR AUTO SALES
   PALATKA FORD-MERCURY, INC. NATIONAL CAR MART, INC    PALM BAY MOTORS



--------------------------------------------------------------------------------

DEALER NAME

  

DEALER NAME

PALM BEACH AUTO DIRECT    POWER PONTIAC GMC OLDSMOBILE PALM BEACH DEALERSHIPS
INC    POWERS SWAIN CHEVROLET INC PALM BEACH TOYOTA    PREFERRED AUTO PALM
CHEVROLET    PREMIER AUTO BROKERS, INC. PALM TREE AUTO SALES    PREMIER AUTO
SOLUTIONS LLC PALMER HUFFMAN AUTO OUTLET    PREMIER DODGE CHRYSLER JEEP PALMETTO
FORD    PREMIER FORD LINCOLN MERCURY PALMETTO PREOWNED    PREMIER MOTOR CARS
PALMETTO WHOLESALE MOTORS    PREMIER MOTORCAR GALLERY PANAMA CITY AUTOMOTIVE   
PREMIERE CHEVROLET, INC. PANHANDLE AUTOMOTIVE INC.    PREMIUM AUTO SALES AND
SERV PARK AUTO MALL, INC    PREMIUM MOTORS LLC PARK FORD    PRESTIGE CARS INC
PARK PLAZA DODGE    PRESTIGE LEASING AND SALES INC PARKS AUTOMOTIVE, INC   
PRESTIGE MOTORS PARKS CHEVROLET - GEO    PRESTON CHEVROLET CADILLAC PARKS
CHEVROLET, INC    PRESTON HYUNDAI PARKWAY FORD, INC.    PRICED RIGHT CARS, INC
PARKWAY MOTORS INC    PRIME MOTORS INC PARKWAY MOTORS INC    PRIORITY HONDA
HUNTERSVILLE PATRICK O’BRIEN JR, CHEV. INC.    PRO CAR AUTO GROUP, INC PATRIOT
CHEVROLET    PRO CAR II PAUL MILLER FORD, INC.    PRO MOTION CO INC PAUL’S
TRADING STATION LLC    PROCAR PAYLESS AUTO DEALS LLC    PROCTOR & PROCTOR PEARCE
AUTO SALES, INC    PROFESSIONAL AUTO SALES PEARSON IMPORTS, INC.    PUGMIRE
ISUZU PEDIGO’S HEARTLAND CROSSING    QUALITY CARS & TRUCKS PELHAM’S AUTO SALES
   QUALITY IMPORTS PERFORMANCE CHEVROLET BMW    QUALITY IMPORTS PERFORMANCE
CHEVROLET SUBARU    QUALITY IMPORTS, INC PERSINGER AUTOMOTIVE    QUALITY PONTIAC
GMC TRUCKS,INC PETE MOORE CHEVROLET, INC    R & B CAR COMPANY PETE MOORE
IMPORTS, INC    R & Z AUTO SALES PETERS AUTO SALES, INC.    R.H. CARS, INC. PHIL
SMITH CHEVROLET    R.K. CHEVROLET PHILLIPS BUICK PONTIAC GMC INC    RANDY MARION
CHEVROLET PONTIAC PHILLIPS CHRYSLER-JEEP, INC    RANKL & RIES MOTORCARS, INC
PIEDMONT AUTO SALES NETWORK    RANSY WISE CHEVROLET BUICK PIEMONTES DUNDEE
CHEVROLET    RAY SKILLMAN CHEVROLET PILES CHEV-OLDS-PONT-BUICK    RAY SKILLMAN
EASTSIDE PINELLAS MOTORS INC    RAY SKILLMAN FORD INC. PINNACLE AUTO HOLDINGS   
RAY SKILLMAN NORTHEAST BUICK G PIRTLE & HOWERTON AUTOMOTIVE    RAY SKILLMAN
NORTHEAST MAZDA PLAINFIELD AUTO SALES, INC.    RAY SKILLMAN OLDSMOBILE AND PLANT
CITY AUTOMALL    RAY SKILLMAN WESTSIDE PLATINUM MOTOR CARS    RC AUTO BROKERS
LLC PLAZA CADILLAC    RED HOAGLAND HYUNDAI, INC. PLAZA PONTIAC BUICK GMC INC   
RED HOAGLAND PONTIAC GMC INC POGUE CHEVROLET INC    REDMOND AUTOMOTIVE POMOCO
CHRYSLER/PLY OF HAMPTON    REDSKIN AUTO SALES INC POMPANO HONDA    REED LALLIER
CHEVROLET PORT MOTORS    REEF AUTO GROUP POTAMKINS PLANET DODGE CHRYSLE    REGAL
CARS OF FLORIDA INC



--------------------------------------------------------------------------------

DEALER NAME

  

DEALER NAME

REGAL PONTIAC, INC.    S & S VENTURES OF SUNTREE LLC REGISTER CHEVROLET & OLDS
   S WILSON’S AUTO SALES RELIABLE TRUCK SALES    SABISTON MCCABE AUTO SOLUTIONS
RELIABLE USED CARS    SALTON MOTOR CARS INC RICE TOYOTA    SAM GALLOWAY FORD
INC. RICH MORTONS GLEN BURNIE    SAM SWOPE AUTO GROUP, LLC RICK CASE ATLANTA   
SAM SWOPE PONTIAC BUICK GMC RICK CASE MOTORS, INC.    SANSING CHEVROLET, INC
RICK HANCOCK PRE-OWNED LLC    SANTOS AUTOMOTIVE LLC RICK HENDRICK CHEVROLET   
SARASOTA FORD RICK MATTHEWS BUICK PONTIAC    SATURN OF CLEARWATER RIDE TODAY
FINANCING LLC    SATURN OF GRAND RAPIDS RIDESMART AUTOMOTIVE GROUP    SATURN OF
PORT RICHEY RIGHT CHOICE AUTOMOTIVE LLC    SATURN OF ST PETE RIGHTWAY AUTOMOTIVE
CREDIT    SATURN OF WEST BROWARD RIGHTWAY AUTOMOTIVE CREDIT    SAULS MOTOR
COMPANY, INC. RIOS MOTORS    SAV MOR AUTOS RITA CASE CARS INC    SAVANNAH AUTO
RIVER CITY AUTO CENTER    SAVANNAH AUTOMOTIVE GROUP RIVERBEND FORD    SAVANNAH
MOTORS RIVERCHASE KIA    SAVANNAH SPORTS AND IMPORTS RIVERGATE TOYOTA   
SAVANNAH USED CAR WAREHOUSE RIVERSIDE MOTORS, INC    SC AUTO SALES RIVERTOWN
TOWN AUTO SALES INC    SCARRITT MOTORS INC RIVIERA AUTO SALES SOUTH, INC.   
SCHULTZ AUTO BROKERS ROBERT LEE AUTO SALES INC    SCHUMACHER AUTOMOBILE, INC
ROBKE CHEVROLET COMPANY    SCHUMACHER MOTOR SALES ROCK BOTTOM AUTO SALES, INC.
   SCOTT EVANS CHRYSLER PLYMOUTH ROD HATFIELD CHRYSLER DGE JEEP    SCOTT EVANS
NISSAN ROGER DEAN CHEVROLET    SECOND CHANCE MOTORS ROGER WILLIAMS AUTO SALES   
SELECT IMPORTS ROGERS AUTO GROUP    SELECT MOTORS ROME AUTO BROKERS INC   
SELECTIVE AUTO & ACCESSORIES RON ANDERSON CHEVROLET-    SERPENTI CHEVROLET OF
ORVILLE RON BUTLER MOTORS, LLC    SERPENTINI CHEVROLET OF ROSE CHEVROLET, INC.
   SERRA AUTOMOTIVE ROSE CITY MOTORS    SERRA CHEVROLET, INC. ROSE CITY MOTORS
   SERRA TOYOTA, INC. ROSE CITY MOTORS 2    SEXTON AUTO SALES, INC ROSEVILLE
CHRYSLER JEEP    SHAMBURG AUTO SALES ROSS’S AUTO SALES    SHAN AUTO SALES ROUEN
CHRYSLER DODGE JEEP INC    SHARPNACK FORD ROUEN LINCOLN MERCURY    SHAWNEE
MOTORS GROUP ROUEN MOTORWORKS LTD    SHELBYVILLE AUTO SALES LLC ROUTE 4 AUTO
STORE    SHEPHERDS PONTIAC BUICK GMC IN ROWE AUTOMOTIVE LLC    SHERMAN DODGE ROY
O’BRIEN, INC    SHERWOOD AUTO & CAMPER SALES ROYAL AUTOMOTIVE    SILVA SERVICES
INC ROYAL OAK FORD SALES, INC.    SIMS BUICK PONTIAC, LLC RP CUSTOME INC   
SINCLAIR DAVE LINCOLN MERCURY RPM AUTO SALES LLC    SMITH & CURRIE MOTOR CO RTI
AUTO SALES    SMITH MOTORS LLC RYAN’S AUTO SALES    SONS HONDA



--------------------------------------------------------------------------------

DEALER NAME

  

DEALER NAME

SOUTH CHICAGO DODGE CRYSLER    STRUTHERS AUTO MALL SOUTH I-75 CHRYSLER DODGE
JEEP    SUBARU OF DAYTON SOUTH OAK DODGE INC    SUBARU OF KENNESAW LLC SOUTHEAST
JEEP EAGLE    SUBURBAN AUTO SALES SOUTHERN AUTO BROKERS    SUBURBAN CHEVROLET
SOUTHERN MOTOR COMPANY    SUBURBAN CHRYSLER JEEP DODGE SOUTHERN MOTORS OF
SAVANNAH    SUBURBAN MOTORS INC SOUTHERN MOTORSPORTS    SULLIVAN AUTO SALES LLC
SOUTHERN PRIDE AUTO SALES, INC    SULLIVAN BUICK GMC INC SOUTHERN STATES NISSAN,
INC.    SULLIVAN PONTIAC CADILLAC GMC SOUTHERN TRUST AUTO SALES    SUMITT
PRE-OWNED OF DURHAM SOUTHERN USED CARS    SUMMERVILLE FORD MERCURY INC
SOUTHFIELD JEEP-EAGLE, INC.    SUMMIT PLACE KIA CANTON SOUTHGATE FORD    SUMMIT
PRE-OWNED OF RALEIGH SOUTHLAND FORD INC    SUN HONDA SOUTHPORT MOTORS    SUN
TOYOTA SOUTHTOWNE ISUZU    SUNBELT CHRYSLER JEEP DODGE SOUTHWEST AUTO SALES   
SUNBELT’S FORD TWON OF ALBANY SPARKY AUTO SALES LLC    SUNCOAST CHRYSLER
PLYMOUTH SPARTA CHEVROLET INC    SUNNY FLORIDA MOTORS, INC. SPARTAN LINCOLN
MERCURY    SUNNYSIDE NISSAN SPARTANBURG CHRYSLER JEEP INC    SUNNYSIDE TOYOTA
SPIRIT FORD INC    SUNRISE AUTOMOTIVE SPITZER AUTOWORLD    SUNSHINE AUTO BROKERS
INC SPITZER DODGE    SUNSHINE AUTO ENTERPRISES SPITZER KIA    SUNSTATE FORD
SPITZER LAKEWOOD, INC    SUNTRUP NISSAN VOLKSWAGEN SPITZER MOTOR CITY    SUPER
TOYS SPORT MAZDA    SUPERIOR ACURA SPORT MITSUBISHI    SUPERIOR AUTO SALES
STADIUM AUTO SALES    SUPERIOR AUTOMOTIVE STADIUM CHEVROLET BUICK    SUPERIOR
CHEVROLET STAN’S CAR SALES    SUPERIOR MOTORS STAR AUTO SALES    SUPERIOR
PONTIAC BUICK GMC,INC STARRS CARS AND TRUCKS, INC    SUPERSTORE BUYHERE PAYHERE
LLC STEARNS MOTORS OF NAPLES    SUPRA ENTERPRISES STEPHEN A FINN AUTO BROKER   
SUTHERLIN NISSAN STEVE AUSTINS AUTO GROUP INC    SUTHERLIN NISSAN OF FT. MYERS
STEVE CALDWELL AUTOMOTIVE LLC    SUTTON FORD INC STEVE MOORE CHEVROLET    SUZUKI
OF NASHVILLE STEVE RAYMAN CHEVROLET, LLC    SWEENEY BUICK PONTIAC GMC STEWART
AUTO GROUP OF    SWEENEY CHEVROLET STEWART MOTORS    SWEENEY CHRYSLER DODGE JEEP
STIENER AUTOMOTIVE GROUP    SZOTT FORD STOKES AUTOMOTIVE INC    T & L AUTO SALES
STOKES BROWN TOYOTA SCION    T N S AUTO SALES, INC. STOKES BROWN TOYOTA SCION   
TAG AUTO STOKES HONDA CARS OF BEAUFORT    TAMERON AUTOMOTIVE GROUP STOKES
MITSUBISHI    TAMI AUTO SALES INC STONE MOUNTAIN CHRYSLER JEEP    TAMIAMI FORD,
INC. STONECREST TOYOTA    TAMPA AUTO SOURCE INC STOUT SALES    TAMPA BAY AUTO
FINANCE STRENGTH AUTO SALES    TAMPA BAY TRADING INC STRICKLAND AUTO SALES, INC.
   TAMPA HONDALAND



--------------------------------------------------------------------------------

DEALER NAME

  

DEALER NAME

TAMPA LUXURY CARS    TOM AHL HYUNDAI TAPPER AUTO SALES    TOM GILL CHEVROLET
TARGET AUTOMOTIVE    TOM HOLZER FORD TATE DODGE CHRYSLER JEEP INC    TOM KELLEY
BUICK GMC PONTIAC TAYLOR AUTO SALES    TOM SMITH TRADE IN LIQUIDATION TAYLOR
AUTO SALES INC.    TOM STENHOUWER AUTO SALES INC TAYLOR MORGAN INC    TOM WOOD
FORD TAYLOR’S AUTO SALES    TOMLINSON MOTOR COMPANY OF TEAM CHEVROLET OLDSMOBILE
   TONY ON WHEELS, INC. TEAM HONDA    TOP CHOICE AUTO TEAM NISSAN OF MARIETTA   
TOP NOTCH AUTO BROKERS TED’S AUTO SALES, INC.    TOTH BUICK TELEGRAPH CHRYSLER
JEEP, INC.    TOWN & COUNTRY AUTO SALES, LLC TENA AUTOMOTIVE LLC    TOWN &
COUNTRY FORD TENNYSON CHEVROLET, INC.    TOWN & COUNTRY FORD, INC. TERRY CULLEN
CHEVROLET    TOWN & COUNTRY FORD, INC. TERRY LEE HONDA    TOWN & COUNTRY SELECT
TERRY REID KIA    TOWN CENTER KIA THE 3445 CAR STORE, INC.    TOWNE EAST AUTO
THE AUTO OUTLET    TOWNSEND IMPORTS THE BOULEVARD CAR LOT    TOYOTA OF ALBANY
THE CAR AND TRUCK STORE LLC    TOYOTA OF BEDFORD THE CAR CABANA OF    TOYOTA OF
EASLEY THE CAR COMAPNY SUZUKI    TOYOTA OF GREER THE CAR CONNECTION, INC.   
TOYOTA OF HOLLYWOOD THE CAR MAN LLC    TOYOTA OF LOUISVILLE, INC. THE CAR SHACK
   TOYOTA OF MCDONOUGH THE CAR STORE    TOYOTA OF MUNCIE THE CARSMART GROUP LLC
   TOYOTA OF WARSAW THE KIA STORE    TOYOTA OF WINTER HAVEN THE LUXURY AUTOHAUS
INC.    TOYOTA SOUTH THE MINIVAN PLACE    TOYOTA WEST/SCION WEST THE TRUCK FARM
OF EASLEY    TRADEWIND CAR COMPANY THE TRUCK LINK, LLC    TRADEWINDS MOTOR
CENTER THOMAS & SON INC.    TRI COUNTY CHEVROLET & OLDS- THOMAS AUTO MART, INC.
   TRIAD AUTO INC. THOMASVILLE TOYOTA    TRIANGLE IMPORTS SALES AND THOMPSON
AUTO CENTER LLC    TRI-CITY MOTORS INC #2 THOMPSON AUTOMOTIVE, INC.   
TRI-COUNTY CHRYSLER PRODUCTS THOMPSON CADILLAC    TRI-COUNTY MOTORS THORNTON
CHEVROLET, INC    TRINITY AUTOMOTIVE THORNTON ROAD HYUNDAI    TRL MOTORS THRIFTY
CAR SALES    TRONCALLI CHRYSLER-JEEP THRIFTY CAR SALES    TROPICAL AUTO SALES
THRIFTY CAR SALES OF PENSACOLA    TROPICAL AUTO SALES LLC THURSTON FLEET SALES
   TROPICAL CADILLAC TIFFIN FORD LINCOLN MERCURY    TROPICAL FORD TIM LALLY
CHEVROLET, INC    TROUTMAN MOTORS, INC. TIM MARBURGER DODGE CHRYSLER    TROY
FORD INC TIP TOP AUTO SALES LLC    TRU AUTO BROKERS INC TITAN MOTOR COMPANY INC
   TRUSSVILLE MOTORS TNT CHRYSLER DODGE JEEP    TRYON AUTO MALL TNT USED AUTO
SALES, INC.    TWO RIVERS USED CAR STORE TODD WENZEL BUICK PONTIAC GMC    TYRONE
SQUARE MAZDA



--------------------------------------------------------------------------------

DEALER NAME

  

DEALER NAME

U DRIVE LLC    WADE RAULERSON HONDA U RIDE AUTO SALES    WALDORF FORD, INC. U.S.
AUTO GROUP, INC.    WALSH AUTO BODY, INC ULTIMATE IMAGE AUTO, INC    WARD AUTO
SALES UNDERWOOD MOTORS INC    WAYLAND MOTOR SALES UNION CITY NISSAN   
WAYNESVILLE AUTO MART UNIQUE AUTO SALES, LLC    WEINLE AUTO SALES UNITED SALES
AND LEASING, INC    WESH INC UNIVERSAL CHEVROLET CO    WESLEY CHAPEL NISSAN
UNIVERSITY AUTO & TRUCK    WEST AUTO SALES LLC UNIVERSITY CHEVROLET, INC    WEST
BROAD HONDA UNIVERSITY HYUNDAI OF DECATUR    WEST COAST CAR & TRUCK SALES
UNIVERSITY MOTORS    WEST END AUTO SALES & SERVICE URBAN AUTO SALES, LLC    WEST
SIDE TOYOTA US 1 CHRYSLER DODGE JEEP    WESTERN AVENUE NISSAN INC US MOTORS   
WESTLAND MOTORS RCP, INC. USA AUTO & LENDING INC    WESTVIEW MOTORS, INC. USA
MOTORCARS    WHEEL N DEALIN USED CAR FACTORY INC    WHEELS & DEALS AUTO SALES
USED CAR SUPERMARKET    WHEELS MOTOR SALES V AND E ENTERPRISES    WHITE ALLEN
CHEVROLET SUBARU VA BEACH AUTO SHOWCASE, INC.    WHITE ALLEN HONDA VADEN
CHEVROLET BUICK PONTIAC    WHITTEN AUTO CENTER VADEN NISSAN, INC.    WHOLESALE
DIRECT VAL WARD CADILLAC, INC.    WHOLESALE, INC VANN YORK NISSAN, INC.   
WILLETT HONDA SOUTH VANN YORK PONTIAC, INC.    WILLIAMSBURG CHRY JEEP VANN YORK
TOYOTA, INC    WILLS MOTOR SALES VANS CARS AND TRUCKS    WILMINGTON AUTO CENTER
VARSITY LINCOLN MERCURY    WILMINGTON MOTORS INC VEHICLES 4 SALES, INC.   
WILSON BROTHERS VELOCITY MOTORS INC    WINTER HAVEN CHRYSLER PLYMOUTH VERACITY
MOTOR COMPANY LLC    WINTER PARK AUTO MALL CORP VETERANS FORD    WOODBRIDGE
MOTORS, INC. VIC BAILEY HONDA, INC.    WOODY SANDER FORD, INC. VIC BAILEY
IMPORTS INC    WORLD AUTO VIC BAILEY LINCOLN MERCURY    WORLD AUTO NET INC VIC
BAILEY VOLKSWAGEN MAZDA    WORLD CAR CENTER & FINANCING VICTORY CHEVROLET LLC   
WORLD CLASS MOTORS LLC VICTORY NISSAN    WORLD FORD STONE MOUNTAIN VILLAGE AUTO
OUTLET INC    WORLEY AUTO SALES VILLAGE FORD INC    WOW CAR COMPANY VILLAGE
MOTOR SALES, INC.    WYRICK AUTO SALES VINCE WHIBBS PONTIAC-GMC    XL1
MOTORSPORTS, INC VOLKSWAGON OF NEW PORT RICHEY    XPERT AUTO VOLVO OF MELBOURNE
   YADKIN ROAD AUTO MART VOLVO OF TAMPA    YARK AUTOMOTIVE GROUP, INC VOSS
CHEVROLET INC    YERBY BAUER AUTO SALES VOSS HONDA    YES CARS OF ATLANTA LLC VW
OF ORANGE PARK    YES U CAN USED AUTO SALES INC W.P.B. AUTOMART/KIA    YOUR DEAL
AUTOMOTIVE WADE FORD INC    YOUR KAR CO INC WADE RAULERSON    WADE RAULERSON
BUICK GMC   